Citation Nr: 0314788	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  95-24 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
temporomandibular joint (TMJ) syndrome with headaches and 
myofascial pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran had active service from January 1989 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
TMJ syndrome with occasional headaches and assigned a zero 
percent rating, effective October 15, 1992.  Thereafter, by 
July 1995 rating decision, the RO increased the rating of TMJ 
syndrome with occasional headaches to 10 percent, effective 
October 15, 1992.


REMAND

In December 1999, the Board remanded this case to the RO.  
Unfortunately, it is again necessary to remand this claim.  
In essence, the RO has not substantially complied with the 
directives of the Board's previous remand.  See Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  A Board remand confers 
upon the veteran the right to compliance with the remand 
orders, and VA has a duty to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

First, the prior remand specifically instructed the RO to 
consider both the old and new criteria pertaining to dental 
and oral conditions.  This was not accomplished.  Second, the 
RO was instructed to determine whether the veteran's 
headaches merited a separate, compensable disability rating.  
This, likewise, was not accomplished. 

The veteran was scheduled for VA examination in compliance 
with the Board remand in October 2002, but did not report.  
However, she later stated that by the time she received the 
letter notifying her of the examination, her appointment date 
had already passed.  Accordingly, she should be scheduled for 
another VA examination, as set forth below.  

Again, the Board points out that the veteran filed her 
original claim for service connection for TMJ syndrome in 
October 1992 and service connection was granted from the date 
of receipt of that claim.  The present appeal dates from that 
claim. Subsequent to that time, however, the provisions of 38 
C.F.R. § 4.150 for evaluation of dental and oral conditions 
were amended, effective February 17, 1994. 59 Fed. Reg. 
2,529-30 (Jan. 18, 1994).  The regulations cited in the July 
1995 Statement of the Case were those in effect from February 
17, 1994.  The regulations in effect prior to that time were 
not cited.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the RO must consider both the old and new 
criteria pertaining to dental and oral conditions and apply 
the criteria which are to the veteran's advantage.  The 
veteran should be provided notice of both the old and amended 
criteria via a Supplemental Statement of the Case (SSOC) .

The Board also again emphasizes that the veteran's disability 
has been characterized by the RO as TMJ syndrome with 
headaches and myofascial pain.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  On remand, the RO should consider 
whether all applicable symptomatology of the veteran's 
disability is appropriately rated, to specifically include 
whether any headaches merit a separate, compensable 
disability rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2002).

In view of the foregoing, the matter is remanded for the 
following actions:

1.  Ask the veteran to provide the names and 
addresses of all medical care providers (VA 
and non-VA) who have treated her for her 
service-connected TMJ syndrome with headaches 
and myofascial pain since July 1995.  Obtain 
records from each health care provider she 
identifies.
2.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims folder, schedule 
the veteran for a VA dental examination.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested examination.  
The examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner must identify all residuals 
attributable to the veteran's service-
connected TMJ syndrome with headaches and 
myofascial pain, as well as comment on the 
frequency and severity of those 
manifestations (including headaches). 

The examiner should be requested to 
specifically measure inter-incisal and 
lateral excursion of the TMJ (in inches and 
millimeters) and comment on whether there is 
any interference with mastication or speech.  
The examiner should also assess whether there 
is any malunion or nonunion of the mandible 
and characterize any such abnormality as 
slight, moderate, or severe.  See 38 C.F.R. § 
4.150, Diagnostic Codes 9903, 9904, and 9905 
(1993 and 2002).

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should opine 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the TMJ is used repeatedly.  
All limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

Any indications that the veteran's 
complaints of symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are neither 
optional nor discretionary.  Stegall v. West, 
11 Vet. App. 268 (1998).
Also, ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  

4.  Readjudicate the veteran's claim and 
consider whether all applicable 
symptomatology is appropriately rated, to 
specifically decide whether the veteran's 
headaches merit a separate disability rating.  
Also, consider the provisions of 38 C.F.R. §§ 
3.321(b)(1), 4.10, 4.40, 4.45, and 4.59, as 
well as the old and new regulations 
pertaining to the evaluation of dental and 
oral disabilities.  

In so doing, review the evidence of record at 
the time of the 1993 rating decision that was 
considered in assigning the original 
disability rating for the veteran's 
disability, then consider all the evidence of 
record to determine whether the facts show 
that she was entitled to a higher rating for 
this disability at any period of time since 
her original claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

5.  Finally, if the benefit sought on appeal 
remains denied, the veteran and her 
representative, if any, should be provided an 
SSOC and be given an appropriate period to 
respond.  The SSOC must contain notice of 
both the old and new regulations pertaining 
to the evaluation of dental and oral 
disabilities.  38 C.F.R. § 4.150, Diagnostic 
Codes 9903, 9904, and 9905 (1993 and 2002).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 



